       Case 1:19-cv-00271-BAM Document 20 Filed 08/07/20 Page 1 of 16

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    LAWRENCE CHRISTOPHER SMITH,                       Case No. 1:19-cv-00271-BAM (PC)
12                       Plaintiff,                     ORDER DIRECTING CLERK OF COURT TO
                                                        FILE PLAINTIFF’S LODGED FIRST
13           v.                                         AMENDED COMPLAINT OF DECEMBER 2,
                                                        2019 AS THE FIRST AMENDED
14    KRISTOPHER CAMBPELL, et al.,                      COMPLAINT
                                                        (ECF No. 17)
15                       Defendants.
                                                        SCREENING ORDER GRANTING
16                                                      PLAINTIFF LEAVE TO FILE SECOND
                                                        AMENDED COMPLAINT
17                                                      (ECF No. 17)
18                                                      THIRTY-DAY DEADLINE
19

20          Plaintiff Lawrence Christopher Smith (“Plaintiff”) is a state prisoner proceeding pro se

21   and in forma pauperis in this civil rights action under 42 U.S.C. § 1983. Plaintiff initiated this

22   action on February 14, 2019, and the matter was transferred to this Court on February 27, 2019.

23   (ECF Nos. 1, 3.) Plaintiff’s original complaint was filed on February 14, 2019. (ECF No. 1.) On

24   July 12, 2019, Plaintiff participated in an unsuccessful settlement conference before Magistrate

25   Judge Stanley A. Boone. (ECF No. 14.) Thereafter, Plaintiff lodged two proposed first amended

26   complaints on September 26, 2019, (ECF No. 16), and December 2, 2019, (ECF No. 17).

27          The Court construes the lodged first amended complaints as motions to amend the

28   complaint. As the complaint has not yet been screened and no defendants have appeared in this
                                                        1
          Case 1:19-cv-00271-BAM Document 20 Filed 08/07/20 Page 2 of 16

 1   action, the Court accepts the most recently lodged first amended complaint, submitted on

 2   December 2, 2019, as the operative complaint. Plaintiff’s first amended complaint supersedes the

 3   original complaint and is currently before the Court for screening. (ECF No. 17.)

 4   I.       Screening Requirement and Standard

 5            The Court is required to screen complaints brought by prisoners seeking relief against a

 6   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.

 7   § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous

 8   or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary

 9   relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).

10            A complaint must contain “a short and plain statement of the claim showing that the

11   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

12   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

13   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

14   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken

15   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,

16   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

17            To survive screening, Plaintiff’s claims must be facially plausible, which requires

18   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

19   for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S.

20   Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted
21   unlawfully is not sufficient, and mere consistency with liability falls short of satisfying the

22   plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

23   II.      Plaintiff’s First Amended Complaint

24            Plaintiff is currently housed at Corcoran State Prison in Corcoran, California. The events

25   in the first amended complaint are alleged to have occurred while Plaintiff was housed at the

26   California Correctional Institution (“CCI”) in Tehachapi, California. Plaintiff names the
27   following defendants (all defendants are employed at CCI unless otherwise identified):

28   (1) Correctional Lieutenant Kristopher Campbell; (2) Secretary John Doe of CDCR; (3) Board of
                                                          2
       Case 1:19-cv-00271-BAM Document 20 Filed 08/07/20 Page 3 of 16

 1   Supervisors for the Municipality of Kern County; (4) Kern County District Attorney Lisa S.

 2   Green; (5) Chief at CDCR Office of Appeals (Sacramento) M. Voong; (6) Warden Kim Holland;

 3   (7) Associate Warden J. Gutierrez; (8) Associate Warden Patrick Matzen; (9) Chief Deputy

 4   Warden E. Garcia; (10) Captain M. Lopez; (11) Captain M. Hodges; (12) Lieutenant M.

 5   Slankard; (13) Lieutenant M. Reyes; (14) Lieutenant Brian L. Parriot; (15) Lieutenant T. Kephart;

 6   (16) Kern County Deputy District Attorney L. Gordon Isen; (17) Sergeant J. Parker;

 7   (18) Sergeant T. Clayton; (19) Sergeant Andres Cantu; (20) Correctional Officer J. Davis;

 8   (21) Correctional Officer Eric Young; (22) Correctional Officer Erik Martinez; and

 9   (23) Correctional Officer Scott Hollingsworth.

10           Though Plaintiff’s first amended complaint is relatively short, the allegations are

11   confusing and consist mainly of legal citations and conclusory statements. Nevertheless, the

12   Court will attempt to summarize Plaintiff’s allegations as follows:

13           On February 4, 2015, while incarcerated at CCI, based on Plaintiff initiating civil actions

14   against a plethora of state officials before this Court, Defendant John Doe authorized Defendants

15   Holland, Matzen, Gutierrez, Parriot, Voong, Hodges, Slankard, Kephart, Clayton, Davis, Cantu,

16   Young, Martinez, Hollingsworth and Campbell to utilize acts of corporal punishment against

17   Plaintiff with uses of physical force in violation of specific provisions of California’s Penal

18   Codes, Codes of Regulations, and Articles of the California Constitution. Defendant John Doe

19   further assured these same defendants that no legal or punitive measures would incur against

20   them from CDCR based on such conduct.
21           Defendants Cantu and Young, with a host of other correctional staff, including Defendant

22   Martinez, actually beat Plaintiff. Moreover, Defendants Martinez and Campbell, at the

23   conclusion of this use of force against Plaintiff, then initiated a harassing strip search of Plaintiff.

24   Defendants Campbell, Parriot, Gutierrez, Matzen, Kephart, Clayton, Cantu, Young, Martinez and

25   Hollingsworth then authored a Crime Report against Plaintiff for this incident. Defendants

26   Garcia, Doe, Holland, Voong, Gutierrez, Matzen, Lopez, Hodges, Slankard, Reyes, Parriot,
27   Kephart, Parker, Clayton, Davis, Campbell and Hollingsworth failed to act even though they were

28   aware of the conduct of Defendants Cantu and Young and the false Crime Report that alleged that
                                                          3
       Case 1:19-cv-00271-BAM Document 20 Filed 08/07/20 Page 4 of 16

 1   Plaintiff assaulted Defendant Cantu, when Defendants Cantu, Young and Martinez utilized illegal

 2   physical force against Plaintiff and Defendant Martinez conducted an harassing an illegal strip

 3   search of Plaintiff. Plaintiff alleges that this failure to act makes these Defendants liable for the

 4   same conduct as if they committed these acts against Plaintiff as well.

 5           Defendants Doe, Voong, Hodges, Matzen, Gutierrez, Reyes and Parriot then adjudicated

 6   within CDCR’s disciplinary system the false charge of Plaintiff having assaulted Defendant

 7   Cantu and sustained the allegation of guilt against Plaintiff for said charge.

 8           Plaintiff alleges that upon notification of this incident, Defendants Doe, Holland,

 9   Gutierrez, Voong, Green and Isen had an affirmative duty to ensure Plaintiff’s safety by having

10   him either removed from the custody of correctional officials at CCI and relocated elsewhere, or

11   Defendants Green and Isen (employed by the Kern County District Attorney’s Office) should

12   have filed an action against Plaintiff’s assailants in state court. Instead these defendants

13   deliberately chose to fail to act at all. Plaintiff alleges that the conduct of Defendants Green and

14   Isen is retaliative based on Plaintiff’s filing of Civil Actions against a plethora of state actors

15   before this Court, making the Municipality of Kern County, i.e. its Board of Supervisors, liable

16   for suit in this action for its County Officers’ willful neglect.

17           Plaintiff alleges that Defendants Doe, Holland, Voong, Gutierrez, Green, Isen, Matzen,

18   Garcia, Lopez, Hodges, Slankard, Reyes, Parriot, Kephart, Parker, Davis, Clayton and

19   Hollingsworth have violated the following provisions of the U.S. Constitution: 1st Amendment –

20   Retaliation; 4th Amendment – Illegal Search and Seizure; 8th Amendment – Cruel and Unusual
21   Punishment, Deliberate Indifference and Excessive Force; and 14th Amendment – Abuse of

22   Process and Due Process. Plaintiff alleges that Defendants Cantu, Young, Campbell, and

23   Martinez’s conduct is in violation of the following provisions of the U.S. Constitution: 1st

24   Amendment – Retaliation; 4th Amendment – Illegal Search and Seizure; 8th Amendment – Cruel

25   and Unusual Punishment and Excessive Force; 14th Amendment – Abuse of Process and Due

26   Process. Plaintiff alleges that Defendants Cantu, Young, and Martinez have violated state law
27   through defamation (slander/libel). Plaintiff alleges that the Municipality of Kern County, i.e. it’s

28   Board of Supervisors, is liable for suit based on the conduct of its County Officers (Defendants
                                                          4
       Case 1:19-cv-00271-BAM Document 20 Filed 08/07/20 Page 5 of 16

 1   Green and Isen), in violation of the 8th Amendment for deliberate indifference.

 2           Plaintiff seeks relief in the form of compensatory, nominal, and punitive damages, the

 3   expungement from his correctional file of the finding of guilt for the false assault charge, and

 4   restoration of good time credits lost in connection to the above guilty finding.

 5   III.    Discussion

 6           A.      Federal Rule of Civil Procedure 8

 7           Pursuant to Rule 8(a), a complaint must contain “a short and plain statement of the claim

 8   showing that the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). “Such a statement

 9   must simply give the defendant fair notice of what the plaintiff’s claim is and the grounds upon

10   which it rests.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002) (citation and internal

11   quotation marks omitted).

12           Detailed factual allegations are not required, but “[t]hreadbare recitals of the elements of a

13   cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678

14   (citation omitted). This is because, while factual allegations are accepted as true, legal

15   conclusions are not. Id.; see also Twombly, 550 U.S. at 556–57; Moss, 572 F.3d at 969.

16   Therefore, Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim to

17   relief that is plausible on its face.’ A claim has facial plausibility when the plaintiff pleads factual

18   content that allows the court to draw the reasonable inference that the defendant is liable for the

19   misconduct alleged.” Iqbal, 556 U.S. at 678 (citations and internal quotation marks omitted).

20           Most of Plaintiff’s allegations are vague and conclusory statements, or citations to various
21   codes or constitutional provisions. As currently pled, Plaintiff’s first amended complaint does not

22   contain enough factual details to permit the Court to draw the reasonable inference that any

23   named Defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at 678. Plaintiff names

24   more than twenty different Defendants, however, Plaintiff’s description of the alleged events is

25   only general and conclusory statements. Plaintiff’s first amended complaint alleges various

26   claims but does not clearly state which claim is alleged against which defendant, and which
27   specific facts support each claim. Plaintiff’s first amended complaint is nearly devoid of dates

28   and any acts committed by any persons that relate to any claim. The Court will grant Plaintiff
                                                         5
       Case 1:19-cv-00271-BAM Document 20 Filed 08/07/20 Page 6 of 16

 1   leave to file an amended complaint.

 2          B.      Supervisory Liability

 3          In general, Plaintiff may not hold a defendant liable solely based upon their supervisory

 4   positions. Liability may not be imposed on supervisory personnel for the actions or omissions of

 5   their subordinates under the theory of respondeat superior. Iqbal, 556 U.S. at 676–77; Simmons

 6   v. Navajo Cty., Ariz., 609 F.3d 1011, 1020–21 (9th Cir. 2010); Ewing v. City of Stockton, 588

 7   F.3d 1218, 1235 (9th Cir. 2009); Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).

 8   Supervisors may be held liable only if they “participated in or directed the violations, or knew of

 9   the violations and failed to act to prevent them.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.

10   1989); accord, 652 F.3d 1202, 1205–06 (9th Cir. 2011); Corales v. Bennett, 567 F.3d 554, 570

11   (9th Cir. 2009). Plaintiff may also allege the supervisor “implemented a policy so deficient that

12   the policy ‘itself is a repudiation of constitutional rights' and is ‘the moving force of the

13   constitutional violation.’ ” Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989) (internal citations

14   omitted).

15          Plaintiff names Defendant Secretary of CDCR John Doe, various Wardens and Associate

16   Wardens, and other individuals who hold supervisory level positions. However, a constitutional

17   violation cannot be premised solely on the theory of respondeat superior, and Plaintiff must allege

18   that the supervisory defendants participated in or directed conduct associated with his claims or

19   instituted a constitutionally deficient policy. Plaintiff alleges conclusory allegations that

20   Defendant John Doe authorized the other named CCI defendants to utilize physical force against
21   Plaintiff and assured the defendants that no legal or punitive measures would be taken against

22   them. Plaintiff also alleges in a conclusory fashion that other supervisory level defendants were

23   aware of actions taken by other defendants and because they took no action, are also liable for the

24   conduct of their subordinates. Plaintiff does not describe any specific action taken by these

25   defendants or specific policy, but instead offers vague and conclusory allegations of the

26   involvement of these defendants in alleged constitutional violations. Such conclusory allegations
27   are insufficient to state a cognizable claim.

28   ///
                                                         6
       Case 1:19-cv-00271-BAM Document 20 Filed 08/07/20 Page 7 of 16

 1          C.         Municipal Liability

 2          Plaintiff names the Board of Supervisors for the Municipality of Kern County as a

 3   defendant.

 4          A local government unit may not be held responsible for the acts of its employees under a

 5   respondeat superior theory of liability. Monell v. Dep’t of Soc. Services, 436 U.S. 658, 691

 6   (1978); Ewing v. City of Stockton, 588 F.3d 1218, 1235 (9th Cir. 2009); Webb v. Sloan, 330 F.3d

 7   1158, 1163–64 (9th Cir. 2003). Rather, a local government unit may only be held liable if it

 8   inflicts the injury complained of. Monell, 436 U.S. at 694; Gibson, 290 F.3d at 1185.

 9          Generally, a claim against a local government unit for municipal or county liability

10   requires an allegation that “a deliberate policy, custom, or practice . . . was the ‘moving force’

11   behind the constitutional violation . . . suffered.” Galen v. Cty. of Los Angeles, 477 F.3d 652,

12   667 (9th Cir. 2007); City of Canton, Ohio, v. Harris, 489 U.S. 378, 385 (1989). Alternatively,

13   and more difficult to prove, municipal liability may be imposed where the local government unit's

14   omission led to the constitutional violation by its employee. Gibson, 290 F.3d at 1186. Under

15   this route to municipal liability, the “plaintiff must show that the municipality’s deliberate

16   indifference led to its omission and that the omission caused the employee to commit the

17   constitutional violation.” Id. Deliberate indifference requires a showing “that the municipality

18   was on actual or constructive notice that its omissions would likely result in a constitutional

19   violation.” Id.

20          Here, although Plaintiff names the Kern County Board of Supervisors, he makes no
21   allegations that would sustain liability under Monell. He does not allege facts to support a claim

22   that an alleged constitutional violation was the result of a deliberate policy, custom or practice

23   instituted by Kern County. He also fails to allege that any omission on the part of Kern County

24   caused an employee to commit a constitutional violation.

25          D.         Failure to Bring Criminal Charges

26          Plaintiff also names Kern County District Attorney Lisa S. Green and Kern County
27   Deputy District Attorney L. Gordon Isen as defendants. Plaintiff appears to allege that these

28   defendants are liable for their failure to criminally prosecute Plaintiff’s alleged assailants in state
                                                         7
       Case 1:19-cv-00271-BAM Document 20 Filed 08/07/20 Page 8 of 16

 1   court.

 2            Plaintiff has no constitutional right to have another person criminally prosecuted. See

 3   Linda R.S. v. Richard D., 410 U.S. 614 (1973) (“a private citizen lacks a judicially cognizable

 4   interest in the prosecution or nonprosecution of another”); Johnson v. Craft, 673 F. Supp. 191,

 5   193 (D. Miss. 1987) (“The decision to prosecute a particular crime is within the authority of the

 6   state, and there appears to be no federal constitutional right to have criminal wrongdoers brought

 7   to justice.”).

 8            E.      Eighth Amendment – Excessive Force

 9            Plaintiff alleges that Defendants Cantu, Young and Martinez used excessive force in

10   violation of Plaintiff’s Eighth Amendment rights. The Eighth Amendment protects prisoners

11   from inhumane methods of punishment and from inhumane conditions of confinement. Morgan

12   v. Morgensen, 465 F.3d 1041, 1045 (9th Cir. 2006). The unnecessary and wanton infliction of

13   pain violates the Cruel and Unusual Punishments Clause of the Eighth Amendment. Hudson v

14   McMillian, 503 U.S. 1, 5 (1992) (citations omitted). Although prison conditions may be

15   restrictive and harsh, prison officials must provide prisoners with food, clothing, shelter,

16   sanitation, medical care, and personal safety. Farmer v. Brennan, 511 U.S. 825, 832–33 (1994)

17   (quotations omitted).

18            For claims of excessive physical force, the issue is “whether force was applied in a good-

19   faith effort to maintain or restore discipline, or maliciously and sadistically to cause harm.”

20   Hudson, 503 U.S. at 7. Relevant factors for this consideration include “the extent of injury . . . [,]
21   the need for application of force, the relationship between that need and the amount of force used,

22   the threat ‘reasonably perceived by the responsible officials,’ and ‘any efforts made to temper the

23   severity of a forceful response.’” Id. (quoting Whitley v. Albers, 475 U.S. 1078, 1085 (1986)).

24            As noted above, Plaintiff’s first amended complaint fails to include sufficient factual

25   allegations to state cognizable claims against any defendants as pled, because it contains only

26   vague and conclusory statements. Though Plaintiff alleges that Defendants Cantu, Young, and
27   Martinez beat him, Plaintiff has included no further information, such as an approximate date on

28   which the alleged incident occurred, that would allow the Court to find a cognizable claim.
                                                         8
       Case 1:19-cv-00271-BAM Document 20 Filed 08/07/20 Page 9 of 16

 1   Plaintiff will be granted leave to amend to correct this deficiency.

 2           F.      Fourth Amendment – Strip Search

 3           Plaintiff alleges that Defendants Martinez and Campbell conducted a harassing strip

 4   search of Plaintiff.

 5           “The Fourth Amendment prohibits only unreasonable searches.” Bell v. Wolfish, 441

 6   U.S. 520, 558 (1979). Courts regularly recognize the importance and difficulty of keeping

 7   detention facilities free from drugs, weapons, and other contraband. Id. at 559; see also Way v.

 8   Cty. of Ventura, 445 F.3d 1157, 1161 (9th Cir. 2006). However, courts also recognize the

 9   “frightening and humiliating invasion” occasioned by a strip search “even when conducted with

10   all due courtesy.” Way, 445 F.3d at 1160 (internal quotation marks omitted); Byrd v. Maricopa

11   Cty. Sheriff’s Dep’t, 629 F.3d 1135, 1143 (9th Cir. 2011). Although some visual body cavity

12   searches of prisoners may be reasonable, others can “be excessive, vindictive, harassing, or

13   unrelated to any legitimate penological interest.” Michenfelder v. Sumner, 860 F.2d 328, 322

14   (9th Cir. 1988). There is no precise definition to assess reasonableness, and each case “requires a

15   balancing of the need for the particular search against the invasion of personal rights that the

16   search entails.” Bell, 441 U.S. at 559. The prisoner “bears the burden of showing that [prison]

17   officials intentionally used exaggerated or excessive means to enforce security.” Thompson v.

18   Souza, 111 F.3d 694, 700 (9th Cir. 1997) (quoting Michenfelder, 860 F.2d at 333) (finding visual

19   body cavity search conducted in full view of other inmates and intended to detect illicit drugs was

20   reasonably related to a legitimate penological interest).
21           Here, Plaintiff’s first amended complaint fails to demonstrate that the strip search at issue

22   was unreasonable. Plaintiff’s allegations do not sufficiently demonstrate that the single search at

23   issue was excessive, vindictive, or harassing. Plaintiff’s conclusory statement that the strip search

24   was harassing, is not sufficient on its own to support a finding that the search was not related to a

25   legitimate penological interest. Plaintiff will be granted leave to amend to correct this deficiency.

26           G.      False Crime Report
27           Plaintiff alleges that Defendants Campbell, Parriot, Gutierrez, Matzen, Kephart, Clayton,

28   Cantu, Young, Martinez, and Hollingsworth authored a Crime Report against Plaintiff following
                                                        9
      Case 1:19-cv-00271-BAM Document 20 Filed 08/07/20 Page 10 of 16

 1   the alleged use of force and harassing strip search, which falsely accused Plaintiff of assaulting

 2   Defendant Cantu.

 3           The issuance of a false RVR or false crime report does not, in and of itself, support a

 4   claim under section 1983. See, e.g., Ellis v. Foulk, No. 14-cv-0802 AC P, 2014 WL 4676530, at

 5   *2 (E.D. Cal. Sept. 18, 2014) (“Plaintiff’s protection from the arbitrary action of prison officials

 6   lies in ‘the procedural due process requirements as set forth in Wolff v. McDonnell.’ ”) (citing

 7   Hanrahan v. Lane, 747 F.2d 1137, 1140 (7th Cir. 1984)); Solomon v. Meyer, No. 11-cv-02827-

 8   JST (PR), 2014 WL 294576, at *2 (N.D. Cal. Jan. 27, 2014) (“[T]here is no constitutionally

 9   protected right to be free from false disciplinary charges.”) (citing Chavira v. Rankin, No. C 11-

10   5730 CW (PR), 2012 WL 5914913, at *1 (N.D. Cal. Nov. 26, 2012) (“The Constitution demands

11   due process, not error-free decision-making.”)); Johnson v. Felker, No. 1:12-cv-02719 GEB KJN

12   (PC), 2013 WL 6243280, at *6 (E.D. Cal. Dec. 3, 2013) (“Prisoners have no constitutionally

13   guaranteed right to be free from false accusations of misconduct, so the mere falsification of a

14   [rules violation] report does not give rise to a claim under section 1983.”) (citing Sprouse v.

15   Babcock, 870 F.2d 450, 452 (8th Cir. 1989) and Freeman v. Rideout, 808 F.2d 949, 951–53 (2d.

16   Cir. 1986)). Accordingly, any assertion by Plaintiff that disciplinary charges against him were

17   false, without more, fails to state a cognizable due process claim.

18           H.      Eighth Amendment – Failure to Intervene

19           Plaintiff also alleges that Defendants Garcia, Doe, Holland, Voong, Gutierrez, Matzen,

20   Lopez, Hodges, Slankard, Reyes, Parriot, Kephart, Parker, Clayton, Davis, Campbell and
21   Hollingsworth were aware of the alleged excessive use of force, harassing strip search, and false

22   crime report, but failed to act. To the extent Plaintiff is alleging that these Defendants were

23   present during the alleged excessive use of force or harassing strip search and failed to intervene,

24   Plaintiff also fails to state a cognizable claim.

25           Prison officials have a duty to take reasonable steps to protect inmates from physical

26   abuse. Farmer, 511 U.S. at 832–33; Hearns v. Terhune, 413 F.3d 1036, 1040 (9th Cir. 2005).
27   “[A] prison official can violate a prisoner’s Eighth Amendment rights by failing to intervene.”

28   Robins v. Meecham, 60 F.3d 1436, 1442 (9th Cir. 1995).
                                                         10
      Case 1:19-cv-00271-BAM Document 20 Filed 08/07/20 Page 11 of 16

 1           Based on the conclusory allegations in the first amended complaint, it is not clear to the

 2   Court that any of these Defendants were actually present during the alleged incident. In any

 3   amended complaint, Plaintiff should include more factual allegations to support which defendants

 4   were actually present such that they were in a position to intervene. To the extent Plaintiff alleges

 5   that these defendants failed to intervene in the filing of the false crime report, Plaintiff fails to

 6   state a cognizable claim, as discussed above.

 7           I.      Due Process

 8           Plaintiff alleges that Defendants Doe, Voong, Hodges, Matzen, Gutierrez, Reyes and

 9   Parriot adjudicated the allegedly false charge of Plaintiff assaulting Defendant Cantu, and

10   sustained the allegation of guilt against Plaintiff for said charge.

11           “When protected interests are implicated, the right to some kind of prior hearing is

12   paramount . . . .” Neal v. Shimoda, 131 F.3d 818, 830 (9th Cir. 1997) (quoting Board of Regents

13   of State Colleges v. Roth, 408 U.S. 564, 569–70 (1972)). However, “[p]rison disciplinary

14   proceedings are not part of a criminal prosecution, and the full panoply of rights due a defendant

15   in such proceedings does not apply.” Wolff v. McDonnell, 418 U.S. 539, 556 (1974). With

16   respect to prison disciplinary proceedings, the minimum procedural requirements that must be

17   met are: (1) written notice of the charges; (2) at least 24 hours between the time the prisoner

18   receives written notice and the time of the hearing, so that the prisoner may prepare his defense;

19   (3) a written statement by the fact finders of the evidence they rely on and reasons for taking

20   disciplinary action; (4) the right of the prisoner to call witnesses in his defense, when permitting
21   him to do so would not be unduly hazardous to institutional safety or correctional goals; and

22   (5) assistance to the prisoner where the prisoner is illiterate or the issues presented are legally

23   complex. Id. at 563–71. As long as the five minimum Wolff requirements are met, due process

24   has been satisfied. Walker v. Sumner, 14 F.3d 1415, 1420 (9th Cir. 1994), abrogated on other

25   grounds by Sandin v. Connor, 515 U.S. 472 (1995). In addition, “some evidence” must support

26   the decision of the hearing officer, Superintendent v. Hill, 472 U.S. 445, 455 (1985), and the
27   evidence must have some indicia of reliability, Cato v. Rushen, 824 F.2d 703, 705 (9th Cir.

28   1987). The “some evidence” standard is not particularly stringent, and the relevant inquiry is
                                                         11
      Case 1:19-cv-00271-BAM Document 20 Filed 08/07/20 Page 12 of 16

 1   whether “there is any evidence in the record that could support the conclusion reached . . . .” Hill,

 2   472 U.S. at 455–56.

 3           Plaintiff has not provided any allegations that his Due Process rights were violated when

 4   the crime report was adjudicated, aside from his allegation that the crime report itself was

 5   falsified. Thus, Plaintiff’s factual allegations fail to establish that the proceedings did not meet

 6   the minimum procedural requirements. Plaintiff will be granted leave to amend to cure this

 7   deficiency.

 8           J.      Failure to Transfer Plaintiff to Another Institution

 9           Plaintiff alleges that Defendants Doe, Holland, Gutierrez, and Voong had an affirmative

10   duty to have Plaintiff removed from the custody of correctional officers at CCI and relocated

11   elsewhere. However, Plaintiff does not have a constitutional right to be incarcerated at a

12   particular correctional facility (or to be transferred from one facility to another). Meachum v.

13   Fano, 427 U.S. 215, 224–25 (1976); McCune v. Lile, 536 U.S. 24, 38 (2002).

14           K.      First Amendment – Retaliation

15           “Prisoners have a First Amendment right to file grievances against prison officials and to

16   be free from retaliation for doing so.” Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012)

17   (citing Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009) ). “Within the prison context, a

18   viable claim of First Amendment retaliation entails five basic elements: (1) An assertion that a

19   state actor took some adverse action against an inmate (2) because of (3) that prisoner’s protected

20   conduct, and that such action (4) chilled the inmate’s exercise of his First Amendment rights, and
21   (5) the action did not reasonably advance a legitimate correctional goal.” Rhodes v. Robinson,

22   408 F.3d 559, 567–68 (9th Cir. 2005). To state a cognizable retaliation claim, Plaintiff must

23   establish a nexus between the retaliatory act and the protected activity. Grenning v. Klemme, 34

24   F.Supp.3d 1144, 1153 (E.D. Wash. 2014).

25           Plaintiff alleges that Defendant Doe authorized the CCI defendants to utilize physical

26   force against him based on Plaintiff initiating civil actions against a plethora of state officials
27   before this Court. Similarly, Plaintiff alleges that Defendants Green and Isen failed to bring an

28   action in state court against his assailants, also because Plaintiff filed civil actions against a
                                                         12
      Case 1:19-cv-00271-BAM Document 20 Filed 08/07/20 Page 13 of 16

 1   plethora of state actors.

 2           Plaintiff’s allegations are conclusory and fail to allege that these Defendants knew of

 3   Plaintiff’s various civil actions and specifically took (or failed to take) actions because of those

 4   civil actions. In addition, Plaintiff has failed to allege the facts for each of the elements of a claim

 5   for retaliation. Plaintiff will be granted leave to amend to cure this deficiency.

 6           L.      Conspiracy

 7           To state a claim for conspiracy under section 1983, Plaintiff must show the existence of an

 8   agreement or a meeting of the minds to violate his constitutional rights, and an actual deprivation

 9   of those constitutional rights. Avalos v. Baca, 596 F.3d 583, 592 (9th Cir. 2010); Franklin v. Fox,

10   312 F.3d 423, 441 (9th Cir. 2001). “[T]o state a claim for conspiracy under § 1985, a plaintiff

11   must first have a cognizable claim under § 1983.” Olsen v. Idaho State Bd. of Med., 363 F.3d

12   916, 930 (9th Cir. 2004) (citation omitted).

13           Here, Plaintiff’s first amended complaint fails to state a claim for conspiracy. Plaintiff has

14   not adequately alleged a meeting of the minds or a deprivation of his constitutional rights.

15   Moreover, in the absence of a cognizable § 1983 claim, Plaintiff cannot support a claim for

16   conspiracy under § 1985. Plaintiff makes general, omnibus allegations that the Defendants, in

17   doing the myriad of acts alleged, were doing so in the furtherance of some conspiracy. Plaintiff

18   must plead the basic elements of a civil conspiracy: an agreement and concerted action amongst

19   the defendants in the furtherance of that agreement, and that each defendant conspired to violate

20   Plaintiff’s constitutional rights. See also Kendall v. Visa U.S.A., Inc., 518 F.3d 1042, 1047 (9th
21   Cir. 2008) (noting that a bare allegation of a conspiracy is almost impossible to defend against

22   where numerous individuals are concerned).

23           M.      Restoration of Good Time Credits

24           To the extent Plaintiff requests relief in the form of good time credits he lost as a result of

25   the finding of guilt for the allegedly false crime report and expungement of the guilty finding

26   from his record, it has long been established that state prisoners cannot challenge the fact or
27   duration of their confinement in a section 1983 action and their sole remedy lies in habeas corpus

28   relief. Wilkinson v. Dotson, 544 U.S. 74, 78 (2005). Often referred to as the favorable
                                                        13
      Case 1:19-cv-00271-BAM Document 20 Filed 08/07/20 Page 14 of 16

 1   termination rule or the Heck bar, this exception to section 1983’s otherwise broad scope applies

 2   whenever state prisoners “seek to invalidate the duration of their confinement-either directly

 3   through an injunction compelling speedier release or indirectly through a judicial determination

 4   that necessarily implies the unlawfulness of the State’s custody.” Wilkinson, 544 U.S. at 81;

 5   Heck v. Humphrey, 512 U.S. 477, 482, 486–87 (1994); Edwards v. Balisok, 520 U.S. 641, 644

 6   (1997). Thus, “a state prisoner’s [section] 1983 action is barred (absent prior invalidation)—no

 7   matter the relief sought (damages or equitable relief), no matter the target of the prisoner’s suit

 8   (state conduct leading to conviction or internal prison proceedings)—if success in that action

 9   would necessarily demonstrate the invalidity of confinement or its duration.” Id. at 81–82.

10            A judgment in favor of Plaintiff on his claim will necessarily imply the invalidity of the

11   disciplinary action, and Plaintiff has not demonstrated that the disciplinary action has been

12   “reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal

13   authorized to make such determination, or called into question by a federal court’s issuance of a

14   writ of habeas corpus.” See e.g., Cox v. Clark, 321 Fed. Appx. 673, 676 (9th Cir. 2009)

15   (affirming dismissal of due process claim pursuant to Balisok to the extent that plaintiff sought

16   restoration of good-time credits and the reversal of a disciplinary decision); McCoy v. Spidle,

17   2009 WL 1287872, *7–*8 (E.D. Cal. May 6, 2009) (“A challenge under section 1983, seeking

18   only damages and declaratory relief for procedural due process violations is also barred if the

19   nature of the challenge would necessarily imply the invalidity of the deprivation of good-time

20   credits.”).
21           N.      State Law Claims

22           Plaintiff also appears to assert state law claims for defamation (slander/libel) through the

23   filing of an allegedly false crime report. The California Government Claims Act requires

24   exhaustion of Plaintiff's state law tort claims with the California Victim Compensation and

25   Government Claims Board, and Plaintiff is required to specifically allege compliance in his

26   complaint. Shirk v. Vista Unified Sch. Dist., 42 Cal. 4th 201, 208–09 (Cal. 2007); State v.
27   Superior Court of Kings Cty. (Bodde), 32 Cal. 4th 1234, 1239 (Cal. 2004); Mabe v. San

28   Bernardino Cty. Dep’t of Pub. Soc. Servs., 237 F.3d 1101, 1111 (9th Cir. 2001); Mangold v.
                                                        14
      Case 1:19-cv-00271-BAM Document 20 Filed 08/07/20 Page 15 of 16

 1   California Pub. Utils. Comm’n, 67 F.3d 1470, 1477 (9th Cir. 1995); Karim– Panahi v. Los

 2   Angeles Police Dep't, 839 F.2d 621, 627 (9th Cir. 1988). Plaintiff has failed to allege compliance

 3   with the Government Claims Act.

 4   IV.      Conclusion and Order

 5            Based on the above, the Court finds that Plaintiff’s first amended complaint fails to

 6   comply with Federal Rule of Civil Procedure 8 and fails to state a cognizable claims for relief.

 7   Plaintiff will be granted leave to amend his complaint to cure the identified deficiencies to the

 8   extent he is able to do so in good faith. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).

 9            Plaintiff’s amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state what

10   each named defendant did that led to the deprivation of Plaintiff’s constitutional rights, Iqbal, 556

11   U.S. at 678-79, 129 S.Ct. at 1948-49. Although accepted as true, the “[f]actual allegations must

12   be [sufficient] to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at

13   555 (citations omitted). Further, any amended complaint may not exceed twenty-five (25)

14   pages in length.

15            Additionally, Plaintiff may not change the nature of this suit by adding new, unrelated

16   claims in his first amended complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no

17   “buckshot” complaints).

18            Finally, Plaintiff is advised that an amended complaint supersedes the original complaint.

19   Lacey v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended

20   complaint must be “complete in itself without reference to the prior or superseded pleading.”
21   Local Rule 220.

22            Based on the foregoing, it is HEREBY ORDERED that:

23         1. The Clerk of the Court shall file Plaintiff’s December 2, 2019 lodged first amended

24            complaint, (ECF No. 17), as the first amended complaint;

25         2. The Clerk’s Office shall send Plaintiff a complaint form;

26         3. Within thirty (30) days from the date of service of this order, Plaintiff shall file a second
27            amended complaint, not to exceed twenty-five (25) pages, curing the deficiencies

28            identified by the Court in this order or file a notice of voluntary dismissal; and
                                                          15
      Case 1:19-cv-00271-BAM Document 20 Filed 08/07/20 Page 16 of 16

 1     4. If Plaintiff fails to comply with this order, the Court will recommend dismissal of this

 2        action, with prejudice, for failure to obey a court order and for failure to state a

 3        claim.

 4
     IT IS SO ORDERED.
 5

 6     Dated:      August 6, 2020                         /s/ Barbara   A. McAuliffe             _
                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  16
